UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6173


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY LEE GORE, a/k/a Manager,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00627-CWH-9)


Submitted:   May 20, 2010                     Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Lee Gore, Appellant Pro Se.      Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, Rose
Mary   Sheppard  Parham,   Assistant   United   States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnny    Lee      Gore   appeals    the   district    court’s      order

denying his motion for a new trial filed under Rule 33 of the

Federal   Rules    of       Criminal    Procedure,       because    the   motion    was

untimely.      We agree.          Under Rule 33(b)(1), Gore had “3 years

after   the    verdict      or    finding    of   guilty”    to    file   his    motion

claiming he had newly discovered evidence.                   See Fed. R. Crim. P.

33(b)(1). The jury found Gore guilty on June 5, 2002.                           Because

Gore did not file his Rule 33 motion until September 23, 2009,

the motion was not timely.               Accordingly, we affirm the district

court’s   denial       of    relief.        We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            2